Detailed Action
This office action has been issued in response to a response filed 3/7/2022. Claims and 1, 6, 8-13 and 18-20 were amended. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 3/7/2022, to claims 6 and 18-20 correcting the claim to recite “the equipped status of the vehicle” is sufficient to overcome the objection to the aforementioned claims.  Accordingly, the objection to claims 6 and 18-20, as filed in (3) of the Non-Final Office action filed 12/22/2021, is withdrawn.  
Applicant’s amendments, filed 3/7/2022, to claims 9-12 correcting the claim to recite “comprising” instead of “with” is sufficient to overcome the objection to the aforementioned claims.  Accordingly, the objection to claims 9-12, as filed in (3) of the Non-Final Office action filed 12/22/2021, is withdrawn.  
Applicant’s amendments, filed 3/7/2022, to claims 10-12 correcting the claim to recite “the device” and “the vehicle” is sufficient to overcome the objection to the aforementioned claims.  Accordingly, the objection to claims 10-12, as filed in (3) of the Non-Final Office action filed 12/22/2021, is withdrawn.  
Applicant’s amendments, filed 3/7/2022, to claim 8 reciting “a non-transitory storage medium with instructions” remedy the claim not explicitly listing what hardware/elements the system itself actually comprises and are sufficient to overcome the rejection to the aforementioned claim. Accordingly, the rejection of claim 8 under 101, as filed in (4) of the Non-Final Office action filed 12/22/2021, is withdrawn.  
Applicant’s amendments, filed 3/7/2022, to claim 9 correcting the claim to recite “a control circuit” are sufficient to not interpret the claim under 112f and to overcome the rejection to the aforementioned claim under 112b. Accordingly, the rejection of claims 9-12 under 112, second paragraph, as filed in (13) of the Non-Final Office action filed 12/22/2021, is withdrawn.  
Applicant’s amendments, filed 3/7/2022, to claim 9 correcting the claim to omit “tangle technology” are sufficient to overcome the rejection to the aforementioned claim under 112b for reciting trademark/trade name. Accordingly, the rejection of claim 13 under 112, second paragraph, as filed in (14) of the Non-Final Office action filed 12/22/2021, is withdrawn.  
Applicant’s arguments, see pages 6-7 in Remarks, filed 3/7/2022, with respect to independent claim 1, and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Harata (US 2021/0167988 A1) in view of Rocci (US 2019/0004784 A1), further in view of Nagla (US 2018/0018723 A1) have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claim 1 is allowed for reasons argued by applicant in pages 6-8 of the Remarks, filed 3/7/2022, and for reasons explained below.
As to independent claim 1, the prior art including Rocci (US 2019/0004784 A1), and Nagla (US 2018/0018723 A1), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Rocci (prior art on the record) teaches a method which queries for the existence and version information for at least a portion of the hardware and software components of a vehicle. The system identifies a software update for the vehicle based upon unique identifiers of the software update, or based upon hash values or signatures corresponding to the software updates. If any software updates are identified, operations are performed to receive the required vehicle update.
Nagla (prior art on the record) teaches a method of storing vehicle information and data in a distributed ledger, such as a blockchain platform. Blocks contained vehicle information are linked using provided vehicle identification numbers. Vehicle information stored in the blockchain may be historical, collision, financing, transfer of ownership or other information.
Additionally, Bryant (US 2021/0350469 A1), teaches a distributed ledger, such as a blockchain, for managing vehicle sensor data utilized to develop collision profiles. The invention also includes creating, at the distributed ledger, a collision profile for a vehicle; and/or estimating damage to the vehicle based upon the collision profile and storing data representing the estimated damage to the distributed ledger. A hash value representative of the entire new block may be generated, and consequently the transactions stored in the block. This hash value may then be combined with the hash value of the previous block to form a hash value included in the header of the new block, thereby cryptographically linking the new block to the blockchain.
Additionally, Kaji (US 11263232 B2), teaches a method for managing history information of a vehicle using a blockchain. Node identification information indicative of the vehicle from which the history information has been collected is recorded in the block of the blockchain.
Additionally, Prenger (US 2021/0272389 A1), teaches a vehicle information service for monitoring vehicle data from a vehicle data bus and providing a secure interface to allow devices on the vehicle to retrieve vehicle data for which they have authorization. The vehicle data may include, for example, one or more of: a speed or airspeed of the vehicle; a temperature of the air outside the vehicle; a temperature of the air inside the vehicle; an altitude of the vehicle; a destination of the vehicle; a distance remaining in a trip; an open/close state of an exit door of the vehicle; an estimated time of arrival to a destination; a total duration of a trip; one or more vehicle identifiers.
None of the prior art of record cited above teaches the non-obvious features of the present invention: “provisioning of the hash value as an ID for the equipped status of the vehicle, furthermore comprising saving the hash value in a decentralized database, wherein saving is performed in a multidimensional graph”.
 None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-20 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.I.N./Examiner, Art Unit 2438  

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438